Exhibit 10.1

REPUBLIC BANCORP, INC.

2015 STOCK INCENTIVE PLAN

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

This is a Performance Stock Unit ("PSU") Award Agreement (this "Agreement" or
"Award") dated as of ___________, 20__ (the "Grant Date") by and between
Republic Bancorp, Inc., a Kentucky corporation (the "Company"), and ___________
(the "Participant"). 

 

Recitals

 

A.With shareholder approval, the Board of Directors of the Company adopted the
Republic Bancorp, Inc. 2015 Stock Incentive Plan (the "Plan"). 

 

B.The Committee (as defined in the Plan) has determined that it is in the best
interests of the Company and appropriate to the stated purposes of the Plan that
the Company grant to the Participant the right to receive up to that number of
PSUs set forth herein.

 

Agreement

 

NOW, THEREFORE, the Company and the Participant do hereby agree as follows:

 

SECTION 1 –GRANT OF AWARD

 

Pursuant to the Plan and subject to the terms and conditions of this Agreement,
the Company hereby grants to the Participant __________ PSUs (the "Maximum
Number").  Each PSU represents the right to receive one share of the Company's
Class A common stock ("Stock") pursuant and subject to the terms, definitions,
and conditions of the Plan and the restrictions set out in this Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given in the Plan.        

 

SECTION 2 – TRANSFER RESTRICTIONS

 

Until the delivery of Stock with respect to the PSUs in accordance with the
terms of this Award, the PSUs may not be assigned, transferred, pledged or
otherwise encumbered by the Participant otherwise than by will or by the laws of
descent and distribution, and such Awards shall be exercisable, during the
Participant's lifetime, only by the Participant. This Award may not be pledged
or hypothecated in any way, and shall not be subject to any execution,
attachment, or similar process. Any attempted transfer, assignment, pledge,
hypothecation or other disposition of the PSUs not specifically permitted by the
Plan or this Award shall be null and void and without effect. 

 

The Participant is bound by Section 11.13 of the Plan, which provides that any
transfer of Stock received upon vesting under this Award must be preceded by a
written notice to the

 

 

--------------------------------------------------------------------------------

 



Company that allows the Company to take up to 10 days to decide whether to buy
the Stock instead of the Stock being transferred as proposed.

SECTION 3 –VESTING BASED ON PERFORMANCE AND PAYMENT

 

(a)Except as provided in Sections 4, 5 and 6 below, (i) if and to the extent
that the performance criteria set forth in  Exhibit A attached hereto are met as
of the end of any calendar year beginning with the year ending December 31, 2017
and ending on the last day of the Performance Period, as set out in Exhibit
A and as determined by the Committee, the Participant shall be issued Stock
between March 1 and March 15 after such year-end, provided that the Participant
is then still employed in good standing, in an amount equal to 50% of the PSUs
granted hereunder (rounded down to the next whole number if such percentage is
not a whole number of shares), and (ii) after such first calendar year during
this Performance Period that the performance criteria is met, if the performance
criteria is met again at the end of another calendar year during the remaining
term of the Performance Period, the Participant shall be issued Stock in an
amount equal to the remaining 50% of the PSUs granted hereunder (rounded down to
the next whole number if such percentage is not a whole number of shares)
between March 1 and March 15 after such year-end, provided that the Participant
is then still employed in good standing. Once Stock equal to 100% of the PSUs is
issued during a Performance Period, the award under this Agreement shall be
complete.

 

(b)The Participant shall have no rights as a shareholder with respect to any
PSUs or shares of Stock under this Agreement until such shares have been duly
issued and delivered to the Participant. Except for adjustments made as provided
in Section 3.3 of the Plan, no adjustment shall be made for dividends of any
kind or description whatsoever or for distributions of other rights of any kind
or description whatsoever respecting the shares prior to such issuance.
Participant shall have no Dividend Equivalent rights hereunder.

 

SECTION 4 – PRORATED VESTING ON CERTAIN TERMINATIONS OF EMPLOYMENT

 

In the event of the Participant's Termination of Employment prior to the end of
the Performance Period, the following provisions shall apply:

 

(a)Except as expressly provided below in Sections 4(b) or 5, in the event of the
Participant’s Termination of Employment for any reason prior to the end of the
Performance Period, the PSUs still held by the Participant and not yet vested
and paid in Stock shall be automatically forfeited by the Participant as of the
date of the Participant's Termination of Employment.  Neither the Participant
nor any of the Participant's successors, heirs, assigns or personal
representatives shall have any rights or interests in any PSUs that are so
forfeited.

 

(b)Notwithstanding Section 4(a), if the Participant experiences a Termination of
Employment during the Performance Period as the result of the Participant's
death or Disability (a "Qualifying Termination"), a portion of any Stock that
would have been issued with respect to the PSUs as a result of the achievement
of the performance criteria set forth in Exhibit A shall be issued at the time
set forth in Section 3 above (between March 1 and March 15 following the end of
the year in which the vesting criteria is met), as determined below:

 

In the event of a Qualifying Termination prior to completion of the Performance
Period, the PSUs to be settled and paid in Stock after the calendar year end in
which the

-  2  -

--------------------------------------------------------------------------------

 



Qualifying Termination occurred (and only after the calendar year end in which
the Qualifying Termination occurred) shall be determined in the same manner as
it would for a Participant who is still in service;  provided,  however, that if
the Qualifying Termination occurs on or before June 30 of the calendar year in
which the performance criteria set forth in  Exhibit A attached hereto are met,
then the Participant shall be issued Stock between March 1 and March 15 after
the end of that calendar year in an amount equal to 50% of the PSUs that would
be payable for that calendar year to a Participant who is still in service
 (i.e., 25% of the Maximum Number, rounded down to the next whole number if such
percentage is not a whole number of shares). After the PSUs are settled and paid
in Stock between March 1 and March 15 of the calendar year following the
Qualifying Termination, any PSUs that have not vested shall terminate and be
forfeited.

 

SECTION 5 – CHANGE OF CONTROL

 

In the event a Change of Control which also constitutes a change in ownership or
effective control or a change in ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A of the Code (a "409A
Change") occurs prior to both completion of the Performance Period and a
Termination of Employment (other than a Qualifying Termination, which shall be
governed by Section 4(b)(ii) above), all PSUs shall become fully vested on the
date of such 409A Change. Each such vested PSU shall be paid by delivery within
45 days following such 409A Change of the same consideration that each Company
shareholder receives in connection with such 409A Change, or, at the Committee's
option, in cash based on the Fair Market Value received by shareholders of
record for Stock in the 409A Change.

 

SECTION 6 – TAXES

 

The Company shall withhold from wages otherwise due, or retain from any payment
to the Participant in respect of the PSUs, or take such other action which
Company deems necessary to satisfy any income or other tax withholding
requirements as a result of the vesting of PSUs and issuance of Stock related
thereto.  Unless an affirmative election is made by the Participant before the
end of the Performance Period (or Change of Control, if earlier) to (i) remit
already-owned shares of Stock, (ii) remit a cash payment, (iii) to have amounts
debited from other wages due, or (iv) some combination thereof, the Participant
shall be deemed to have elected to satisfy any federal and state tax withholding
requirements through a reduction in the number of shares of Stock issuable upon
vesting, equal to their Fair Market Value based on the amount of withholding
taxes reasonably estimated by the Company to be due upon vesting. A form of
withholding election, which may be used to notify the Company of the
Participant’s election to pay the tax withholding by one of the means set forth
above, is attached hereto as Exhibit B.  



-  3  -

--------------------------------------------------------------------------------

 



SECTION 7 – RESTRICTIVE COVENANTS

 

(a)Confidentiality.  The Participant acknowledges that Confidential Information
(as defined below) is the exclusive property of the Company and except for
authorized use in the performance of the Participant's duties on behalf of and
for the benefit of the Company, the Participant shall not disclose or use, at
any time, in any way, or anywhere, either during or subsequent to employment
with the Company, any trade secret or other Confidential
Information.  "Confidential Information" means information, not generally known
in the industry in which the Company or its subsidiaries is or may be engaged,
about the Company's or its subsidiaries, costs, pricing, marketing, ideas,
problems, developments, research records, technical data, processes, products,
plans for products or service improvement and development, business and
strategic plans, financial information, forecasts, customer records and any
other information which derives independent economic value, actual or potential,
and all other information of a trade secret or confidential
nature.  Confidential Information shall not include information which is or
becomes generally available to the public other than as a result of a disclosure
by the Participant which results in a breach of this Agreement.

 

(b)Nonsolicitation of Customers or Employees.The Participant further agrees that
during the Participant's employment or service with the Company and for a period
of two years following the date of the Participant's Termination of Employment
or Service, the Participant shall not (i) solicit or divert or attempt to divert
from the Company or its subsidiaries, any customer's business now or at any time
during the Participant's employment or service with the Company enjoyed by or
specifically targeted by the Company or its subsidiaries; and (ii) directly or
indirectly, solicit to employ or engage, offer employment or engagement to,
hire, employ or engage any employee or independent contractor of the Company or
any of its subsidiaries.

 

(c)Forfeiture of Award or Profits.  The Company and the Participant each
acknowledge and agree that any breach of the covenants in this Section would
cause irreparable harm to the Company or its subsidiaries.  In the event of a
breach or threatened breach by the Participant of the covenants in this Section,
the Company shall be entitled to, in addition to any other legal or equitable
remedies available to it, declare the PSUs forfeited. Any stock certificates
representing Stock issued to the Participant upon vesting of PSUs under this
Award shall be returned to the Company. The Company and the Participant further
agree that upon breach, the Company is entitled to recover, and the Participant
will disgorge to the Company, any proceeds realized from any disposition of
shares of Stock issued to the Participant upon vesting of PSUs under this Award.

 

(d)Survival; Other Remedies.  The provisions of this Section shall survive the
termination of this Agreement and will be construed as independent of any other
provision of this Agreement, and the existence of any claim or cause of action
by the Participant against the Company, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by the Company of
such covenants and agreements.  If any provision of this Agreement, including
this Section, is invalid in part or in whole, it will be deemed to have been
amended, whether as to time, area covered or otherwise, as and to the extent
required for its validity under applicable law and, as so amended, will be
enforceable.  The parties will execute all documents necessary to evidence such
amendment.

 

 

 



-  4  -

--------------------------------------------------------------------------------

 



SECTION 8 – ACKNOWLEDGEMENTS

 

The Participant acknowledges receipt contemporaneously herewith of a copy of the
Plan, and the Participant represents that he or she is familiar with the terms
and provisions thereof and hereby accepts the Award herein subject to all the
terms and provisions thereof.  The Participant acknowledges that nothing
contained in the Plan or this Agreement shall (a) confer upon the Participant
any additional rights to continued employment by the Company or any corporation
related to the Company; or (b) interfere in any way with the right of the
Company to terminate the Participant's employment or change the Participant's
compensation at any time. In the event of a conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall prevail.

 

SECTION 9 – DELAY IN PAYMENT TO SPECIFIED EMPLOYEES

 

Notwithstanding anything herein to the contrary, the date of delivery of Stock
(or cash in lieu thereof if required hereby) to the Participant shall be delayed
if payment would otherwise be required hereunder after Termination of Employment
(other than on account of Death) and before 6 months have elapsed from the date
of the Termination of Employment, if the Participant is a Specified Employee and
the circumstances of payment require delay under 409A of the Code. "Specified
Employee" shall have the meaning given in Treas. Reg. § 1.409A-1(i) (or any
successor thereto) using the prior calendar year as the determination period.

 

SECTION 11 – RESTRICTIONS IMPOSED BY LAW

 

Notwithstanding any other provision of this Agreement, the Participant agrees
that the Company will not be obligated to deliver any shares of Stock if counsel
to the Company determines that such exercise, delivery or payment would violate
any law or regulation of any governmental authority or any agreement between the
Company and any national securities exchange upon which the Stock is listed. As
a condition to the settlement of the PSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.

 

SECTION 12 – AMENDMENT

 

The Committee may amend the terms and conditions of this Agreement as provided
in the Plan; provided, however, no amendment may impair the rights of the
Participant without the consent of the Participant. 

 

SECTION 13 – TERM OF AGREEMENT

 

This Agreement shall terminate (except with respect to Section 5) upon the
earlier of (i) failure of the Participant to execute and return a counter-signed
copy of this Agreement to the Company within 30 days after its presentation to
Participant; (ii) payment of all amounts due or the forfeiture of the PSUs;
(iii) mutual agreement of the parties.    

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.

 



-  5  -

--------------------------------------------------------------------------------

 



REPUBLIC BANCORP, INC.

 

 

 

By

 

Name:

 

Title:

 

 

 



Participant

 

 

Presenter's Initials:________

Date Presented:_____________

 

 

IMPORTANT NOTE: If this Agreement is not signed and returned to the Director of
Human Resources of the Company by Participant within 30 days after receipt, it
shall be deemed rejected by Participant and the Company's offer shall be
immediately withdrawn and become null and void.

 



-  6  -

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE-BASED VESTING

 

The performance criteria which must be met for these PSUs to vest, in the
increments provided in the Award, is the Company achievement of a Return on
Average Assets (ROAA) of 1.25% for any calendar year beginning with the one
ending on December 31, 2017 and for any subsequent year in Performance Period.

 

Any PSUs that do not vest based on the performance requirements set forth in
this Exhibit A (and which have not previously terminated pursuant to the terms
of the Award Agreement) will automatically terminate as of the last day of the
Performance Period. 

 

For purposes of the Award, the following definitions shall apply:

 

·



"Performance Period" means the period commencing on January 1, 2017 and ending
on December 31, 2020.

 

·



"ROAA" or Return on Average Assets" means the Company's net income from
continuing operations less any securities gains, net of taxes, divided by the
average assets for a calendar year.

 

The Committee shall make all determinations regarding the achievement of ROAA
based on the Company’s audited financial statements and average assets as to be
reported in the Company's Annual Report on Form 10-K with the Securities and
Exchange Commission, and the determination of the Committee shall be final and
binding on all parties. The Committee reserves the right, in its sole
discretion, to adjust the calculation of ROAA downward for income or expense
items that it considers to be infrequent or nonrecurring in nature.

 

*****

 

 



 

 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Withholding Election for PSUs that are Vesting

INSTRUCTIONS: If you want shares that would otherwise vest to be deemed tendered
back to the Company in an amount equal (based on their fair market value on the
vesting date) to the withholding due, and the net number of vested shares issued
in your name, you do not need to submit this form. If you prefer to satisfy your
withholding obligation in a different way, please check the appropriate line
below and return this form with any required other materials (cash or check, or
a stock power or other stock certificates, if you elect Method No. 1 or No. 2 in
whole or part).

Depending on the choice elected, cash or other documents need to accompany the
election.  The amount remitted or withheld will be a reasonable estimate of the
tax withholding obligations due by reason of the vesting of the PSUs, and your
notice must acknowledge and allow debit from your next paycheck any
reconciliation of that estimate to the exact tax withholding due, as soon as
such amount is precisely calculable by the Company. For example, if our stock is
trading at $26 when you submit your election, and you have 100 shares vesting
(total value of $2,600), and you remit 28% of that amount (or $728) to cover the
estimated current tax withholding rate, and it turns out that the shares trade
at $26.50 on the vesting date, we will debit the additional $140 in withholding
from your next paycheck.

Method No. 1

____I elect to pay the taxes due by tendering other shares of Company stock that
I already own.  Attached is a stock certificate, signed on the back to tender,
or a stock power to authorize the transfer agent to transfer the shares that I
think will be sufficient to pay the withholding, based on the actual market
value of the shares at the close of the market on the vesting date, and a ___%
withholding rate.  If any more or less tax withholding is due, I authorize the
Company to reconcile the value of the shares I have tendered and either issue me
a check for the difference, or take the additional taxes due from my next
paycheck.

Method No. 2

____ I elect to pay withholding in cash. Attached is a check for __% of the
value of the shares that are vesting as of the latest close of the market before
I submitted this form.  I understand that the Company will determine the actual
market value of the shares at the close of the market on the vesting date, and
if any more or less tax withholding is due, with reconcile that amount by either
issuing me a check for the difference, or taking the additional taxes due from
my next paycheck, and I authorize that deduction.

Method No. 3

____I authorize the Company to withhold the taxes related to this vesting of
PSUs from my next regular paycheck. I understand that, if one paycheck will not
be large enough to cover these taxes and all other regular deductions, the
Company will debit any difference

-  8  -

--------------------------------------------------------------------------------

 



by issuing to me fewer than the total number of vested shares (the number
subtracted will depend on the amount of taxes still due and the fair market
value of the shares on the vesting date).

Method No. 4

____I elect a combination of the above methods, as follows (please
describe):________________________________________________________________

________________________________________________________________________

 

SIGNATURE

OF PARTICIPANT:__________________________________________

Date:________________________

 

 

 

 

-  9  -

--------------------------------------------------------------------------------